Citation Nr: 1431965	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  08-26 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder, to include Osgood-Schlatter disease or arthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to August 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of history, the Veteran's claim was remanded in March 2010, November 2011, and, most recently, in February 2013, for further development.  Such development included obtaining treatment records and medical opinions.  A review of the evidence shows that the Veteran's treatment records from various facilities have been associated with the claims file, or negative responses have been received for some medical records.  VA medical opinions are also of record.  
As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that additional evidence was submitted after the most recent readjudication of this claim in the June 2013 Supplemental Statement of the Case (SSOC), and a waiver from the Veteran was received.  Therefore, the Board will proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's right knee Osgood-Schlatter disease preexisted active duty but did not permanently worsen during service.

2.  The Veteran's right knee arthritis symptoms were not chronic in service, did not manifest to a compensable degree within one year of separation, and are not etiologically or casually related to active duty service.



CONCLUSION OF LAW

The criteria for service connection for a right knee disorder, to include Osgood-Schlatter disease or arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The law also provides that a Veteran who served for six months or more during peacetime after December 31, 1946, shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Where a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153  applies, meaning that for service connection to be warranted, it must be shown that a preexisting injury or disease was aggravated by a Veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

To trigger the presumption of aggravation, the Veteran (i.e. the evidence of record) must simply show that there was an increase in disability during his time in service. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran meets that showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.

However, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346  (Fed. Cir. 2002).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases (such as arthritis) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As an initial matter, medical evidence of record raises the question as to whether there is a preexisting disability.  Generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111 (West 2002); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153). 

This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b) .

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

In this case, the June 1972 enlistment examination described the lower extremities as normal and noted no defects or deformities.  Thus in order to rebut the presumption of soundness, VA must demonstrate by clear and unmistakable evidence that the condition both preexisted service and was not aggravated by service.  In this regard, the August 2011 VA examination clearly explained that Osgood-Schlatter disease was a developmental disorder that commences during adolescence.  However, the examiner further noted that there was no evidence that the Veteran ever complained of his knees prior to service.  As this was not conclusive, the Board requested an opinion from VHA.  The September 2012 VHA opinion concluded that yes, the evidence of record shows to a medical certainty that the condition preexisted service as the physician documented Osgood-Schlatter disease in July 1972 this confirmed the existence of the condition pro to the Veteran's entrance.  Accordingly, the Board finds that there is clear and unmistakable evidence of preexistence.  The next question is whether there is clear and unmistakable evidence that the condition was not aggravated by service.  In this regard, the June 2010 VA examination concluded that the Osgood-Schlatter disease preexisted service but there was no indication that service led to persistent aggravation of the condition.  The August 2011 VA examiner reported that the condition could have been aggravated during service but there was no evidence that such aggravation persisted after service.  The Board again requested clarification and the September 2012 VHA opinion concluded that there was no evidence that the condition was aggravated by service.  

The Board finds that the Veteran's right knee Osgood-Schlatter disease preexisted service, and was clearly and unmistakably not aggravated by service.  While the Veteran was treated once for the condition after his in-service diagnosis, there was no other treatment in service, and his knee was found to be clinically normal at separation.  Significantly, both the June 2010 VA examination and the September 2012 VHA opinion concluded there was no evidence the condition increased in severity.  To the extent to which the August 2011 suggested it may have been aggravated by service, the Board finds this opinion to be less probative as it is speculative.  see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that Veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).  The August 2011 VA examiner cited to no evidence to support his assertion that it may have been aggravated by service and further indicated that there was no evidence that any aggravation persisted after service.  Accordingly the presumption of soundness has been rebutted.  As there is no evidence that the preexisting condition was aggravated by service, service connection based upon aggravation is also not warranted.  

Regardless of the preexistence of the Osgood-Schlatter disease, the Board notes that the Veteran has also been diagnosed with arthritis of the right knee.  Therefore, the Board turns to whether service connection may be warranted for arthritis.  In this case, the presence of a current disability is not at issue in this case.  Indeed, the record contains voluminous treatment records from several different VA medical centers that reflect subjective complaints of right knee pain as well as x-ray evidence of degenerative joint disease.

The Veteran contends that his current right knee disorder is due to a fall in service.  Although a fall was not documented in his service records, there is a notation of right trick knee in a record dated July 17, 1968, just six days after the Veteran was inducted into service.  The entry contains a notation of Osgood-Schlatter disease of the right knee and a trial of duty.  In April and May of 1973, the Veteran complained of knee pain and stiffness.  An x-ray was positive for Osgood-Schlatter disease.  There were no other complaints of right knee pain throughout service, and the Veteran's July 1973 separation examination reflected normal evaluation of the lower extremities.  

Based on the Veteran's service treatment records, several VA examinations and opinions have been obtained to evaluate the etiology of the Veteran's condition.

First, the Veteran was examined in August 2007.  He was diagnosed with bilateral knee degenerative joint disease.  The examiner explained that the degenerative joint disease was not caused or related to the right knee Osgood-Schlatter disease diagnosed during service because the Veteran had degenerative joint disease in other joints, and there is no known causative effect between degenerative joint disease and Osgood-Schlatter disease.  

Next, the Veteran was examined in June 2010.  The Veteran again reported the diagnosis of Osgood-Schlatter disease during service.  He stated that upon separation, he worked as a driver for a few years and then became a janitor until his right knee, back and seizure disorder facilitated his retirement.  He indicated that he managed his knee symptoms through self-medication in the 1970s and 1980s.  The examiner concluded the Veteran's knee x-rays were normal, except for Osgood-Schlatter disease.  He stated that the Veteran's Osgood-Schlatter disease of the right knee preexisted service, but there was no indication that service led to persistent aggravation of his right knee problem.  

Therefore, the August 2007 examiner provided an opinion only as to the relationship between the Veteran's right knee degenerative joint disease and the in-service diagnosis of right knee Osgood-Schlatter disease, without addressing current symptoms of right knee Osgood-Schlatter disease, while the June 2010 examiner did not address the Veteran's complaint of degenerative joint disease of the right knee.  

Consequently, another VA examination as provided in August 2011.  After reviewing the claims file, the examiner confirmed the Veteran's current diagnosis of Osgood-Schlatter disease.  The examiner further indicated that Osgood-Schlatter disease is a developmental disorder that could have been aggravated during service but that there was no evidence that such aggravation persisted after separation.

In a September 2012 specialist medical opinion, the physician indicated that the Veteran's Osgood-Schlatter disease of the right knee preexisted active duty service, but it was resolved at the time of entering service because the Veteran was in his mid-twenties at the time and the active phase of Osgood-Schlatter disease would have resolved years before.  The physician also stated that the Veteran's currently diagnosed degenerative joint disease was less likely than not causally related to the in-service complaints of a knee disorder.  Unfortunately, the physician did not provide a rationale for his opinion with regard to the Veteran's degenerative joint disease, undermining the probative value of the opinion with respect to that issue.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With regard to the Veteran's degenerative joint disease of the right knee, the evidence does not show it is causally or etiologically related to service, nor has the Veteran's symptoms been continuous since separation from service.  The August 2007 VA examiner's opinion was highly probative and indicated that the Veteran's degenerative joint disease of the right knee is not related to active service, to include his treatment for right knee problems during ACDUTRA.

Moreover, the Veteran's earliest diagnosis of degenerative joint disease appeared in approximately 2002, thirty years after separation from service.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  However, here, the Veteran filed a disability compensation claim for service connection for a back disorder in 2001, but did not claim service connection for his right knee or identify symptomatology of the condition.  This suggests to the Board that there was no pertinent right knee symptomatology at that time as it is reasonable to expect that the Veteran presented all issues for which he was experiencing symptoms that he believed were related to service in the 2001 claim.
Although the Veteran has indicated that he self-medicated in the 1970s and 1980s, the lack of treatment for a right knee injury does not explain his statements with regard to different dates of onset of his symptomatology.  For example, when seeking treatment for his right knee in October 2007, which resulted in arthroplasty, the Veteran indicated that his pain and swelling began one year prior, with no reference to any fall or an in-service injury or diagnosis related to his right knee.  Such histories reported by the Veteran for treatment purposes are of more probative value than more recent assertions and histories given for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In sum, the Board finds that a preponderance of the evidence is against the claim for service connection for a right knee disorder, to include Osgood-Schlatter disease or arthritis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a May 2007 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Veteran provided a statement in January 2013, stating that "the examiner didn't check me out."  As such, it is unclear as to which examination the Veteran is referring.  Indeed, both the August 2011 and October 2012 opinions were based on a review of the claims file; an examination was not requested.  As stated above, however, the presence of a current disability is not at issue in this case.  With regard to the other examinations of records, the reports show the examiners physically examined the Veteran and provided a treatment history.  In short, the Board finds the examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

The Board also notes that the Veteran's Social Security Administration (SSA) records were requested, but the SSA response stated that medical records could not be located.  The Veteran was provided a letter explaining that SSA records could not be located, and he was provided an opportunity to submit any relevant documents in his possession.  As such, the Board finds that VA's duty to assist with regard to attempting to obtain the SSA records has also been satisfied.

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for a right knee disorder, to include Osgood-Schlatter disease or arthritis, is denied.   



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


